United States Court of Appeals
                      For the First Circuit


No. 02-1181

                         CHARLES PALMER,

                      Petitioner, Appellant,

                                v.

                          UNITED STATES,

                      Respondent, Appellee.


                           ERRATA SHEET

     The opinion of this Court issued on May 30, 2003 is amended as
follows:

     Page 2, line 16: "Counts Two and Four" is deleted and replaced
with "Counts One and Four."